Citation Nr: 1530020	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-28 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder, to include secondary to right leg fracture residuals.

2.  Entitlement to service connection for a lumbar spine disorder, to include secondary to right leg fracture residuals.  

3.  Entitlement to service connection for a cervical spine disorder, to include secondary to right leg fracture residuals.  

4.  Entitlement to an evaluation in excess of 10 percent for right leg fracture residuals prior to July 13, 2013.  

5.  Entitlement to an evaluation in excess of 10 percent for right leg fracture residuals since July 13, 2013.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, among other things, reopened a claim of entitlement to service connection for a right hip disorder, but denied the claim on the merits.  Regardless of any RO determination regarding an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The case was certified to the Board by the Los Angeles, California RO.

In addition to the paper claims file, there are relevant treatment records associated with the Virtual VA paperless claims file.  

The issues whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to right leg fracture residuals; entitlement to service connection for cervical and lumbar disorders, to include secondary right leg fracture residuals; and entitlement to an evaluation in excess of 10 percent for right leg fracture residuals since July 13, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to July 13, 2013, the Veteran's right leg fracture residuals did not more nearly approximate a moderate knee or hip disability.  


CONCLUSION OF LAW

Prior to July 13, 2013, the criteria for an evaluation in excess of 10 percent for right leg fracture residuals were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255, 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

With respect to the issue decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete his claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein, and as warranted by law, affording a VA examination.  38 C.F.R. § 3.159(c).  

Although the Board is remanding for Social Security Administration records, an August 2011 VA treatment record shows that the Veteran is in receipt of Social Security disability benefits because of a neck disorder.  As the records relate to a disorder other than right leg fracture residuals, they do not have a reasonable possibility of helping to substantiate the claim decided herein and need not be obtained prior to reaching a decision on that claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Likewise, although the Board also directs the AOJ to obtain additional VA treatment records on remand, the requested records date either before the relevant period on appeal or after the date for which a rating is determined herein.  There is no evidence that additional records relevant to the issue decided herein have yet to be requested or that additional examination with respect to this issue is in order.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran as to the issue decided herein that reasonably affects the fairness of this adjudication.  

Analysis

Service connection was established for the Veteran's right leg fracture residuals in a March 1994 rating decision and a noncompensable evaluation was assigned.  In a May 2000 rating decision the evaluation was increased to 10 percent based on painful knee motion.  The Veteran asserts that he is entitled to an increased evaluation due to symptoms including stiffness, loss of control, his leg going out on him resulting in falls, and because he has an antalgic gait and use a cane for ambulation.

Disability ratings are determined by applying criteria that are set forth in VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  When assigning an evaluation, both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or similar signs.  Id.

Significantly, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  

The Veteran's right leg fracture residuals are rated under Diagnostic Code 5260-5255, reflecting the residual condition on the basis of which the rating is determined (limitation of leg flexion at the knee) and the underlying injury (impairment of the femur).  See 38 C.F.R. § 4.27.  Diagnostic Code 5255 provides a 10 percent evaluation for malunion of the femur with slight knee or hip disability, and a 20 percent evaluation for moderate knee or hip disability.  38 C.F.R. § 4.71a.  

The rating schedule does not define the terms "slight," "moderate," or "marked," as used in the diagnostic codes to describe the degree of deformity in the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2014).  

Higher ratings are available when there is fracture of the shaft or anatomical neck of the femur with nonunion or fracture of the surgical neck of the femur with false joint.  38 C.F.R. § 4.71a.  Other diagnostic codes provide ratings for the hip and thigh for ankylosis of the hip, limitation of extension and flexion of the thigh, impairment of the thigh, and hip flail joint.  Id. 

Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, and a 20 percent for flexion limited to 30 percent.  38 C.F.R. § 4.71a.  The rating schedule includes diagnostic codes provide ratings for ankylosis of the knee, recurrent subluxation or lateral instability of the knee, dislocated or removed semilunar cartilage, limitation of extension of the knee, impairment of the tibia and fibula, and genu recurvatum.  Id.  

A November 2009 VA examiner noted a medical history of injury to the distal right femoral shaft in service and that the Veteran was put in a cast for three months.  He complained of some knee stiffness.  His main complaint was pain radiating from the back and into right buttock, and some thigh numbness.  The examiner noted that the Veteran had a previous back surgery and an April 2007 MRI showed a left hemilaminectomy and some multilevel foraminal stenosis.  Hip x-rays from 2004 showed mild degenerative joint disease of both hips.  The examiner found that the Veteran did not have any complaints concerning the fracture site or his right knee and that he did not brace his leg.  The Veteran did complain of some giving way of the right leg related to his buttock and leg pain and numbness.  The examiner found that the appellant did not have any pain, limitation with repetitive use, or flare-ups of pain from the femur fracture.  

On examination, the examiner noted that the Veteran had a cane in his right hand and a slight limp on the right lower extremity.  Examination of the distal femur showed no tenderness.  The right knee showed no effusion or tenderness to palpation.  Right knee motion was pain free from zero to 130 degrees.  The knee was stable to varus and valgus stress.  Anterior drawer and Lachman's tests were negative.  Repetitive right knee motion produced no pain, loss of motion, weakness, fatigability, or incoordination.  Knee examination revealed no tenderness at the old healed fracture site.  There was some tenderness of the hip and buttocks area with flexion and internal and external rotation of the hip.  There was tenderness of the right sciatic notch.  There was increased back and right buttocks pain when the lumbar spine was extended and rotated.  

The impression was healed right distal femur fracture currently asymptomatic.  He concluded that there was no impairment of the femur related to the fracture.  The impressions also included residuals of lumbar surgery including sciatic notch or buttocks pain, radiation of pain into the right thigh, and numbness of the right thigh.  The examiner concluded that "[t]his condition is completely unrelated to the femur fracture."  

VA treatment records include complaints of knee, hip, and back pain.  VA treatment records show that the Veteran injured his back postservice in December 2004 after which he developed sciatica.  The appellant then he again reinjured his back in January or February 2005 and again in April 2006.  A June 2006 treatment record includes an opinion that the Veteran's recurrence of sciatica and coordination problems developed directly secondary to his job as a grave digger, which involved repetitive bending, stooping, and lifting.  The Veteran underwent back and neck surgery in September 2006.  

A November 2008 treatment record shows that the Veteran had suffered cervical and lumbar injuries at work, was treated with surgical decompression, and had reached a permanent and stationary state, with complaints at the time of limited sitting, standing, and walking, spasticity in his legs, gait disturbance, and residual weakness in his arms.  An assessment of weakness in the legs requiring a cane for ambulation was made.  Treatment records also include reports of falls.  For example, a December 2012 treatment note shows that the Veteran reported a history of vertebrae injury in 2005 with balance loss and stated that he had fallen three times in the last month.  Treatment records during the appeal period do not include complaints of symptoms at the right leg fracture site.

The evidence preponderates against finding that prior to July 13, 2013, an evaluation in excess of 10 percent was warranted for the Veteran's right leg fracture residuals.  Treatment records do not show symptoms that were medically associated with the Veteran's in-service leg fracture.  The November 2009 examiner found that the healed right distal femur fracture was asymptomatic and that there was no impairment of the femur related to the fracture.  The Veteran is competent to report his symptoms, such as stiffness, loss of control, and falls.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  He is not, however, competent to provide a determination as to which of his multiple medical disorders produces these symptoms.  

Although laypersons are competent to opine as to some matters of causation, the Board must determine on a case-by-case basis whether a Veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Given that the evidence of record shows that the Veteran has multiple medical disabilities that may produce lower extremity symptoms such as those he asserts warrant a higher rating, the appellant is not competent to determine which of those conditions is responsible for his symptoms.  

Moreover, to the extent that the Veteran is competent to provide such an opinion, the probative value of his opinion is slight given that the overall factual picture is complex, with multiple medical conditions.  The Board finds that the medical evidence of record, including the explanation of the trained medical professional in November 2009 and the treatment records relating leg weakness and falls to the Veteran's back disability, to be more probative.  Because treatment records and examination show no current functional impairment related to the femur fracture, the Board finds that prior to July 13, 2013, the Veteran's right leg fracture residuals did not more nearly approximate a malunion of the femur with moderate knee or hip disability and a rating under any of the other potentially applicable diagnostic codes is not warranted.  

As addressed below in the remand the evidence shows that the Veteran is in receipt of disability benefits from the Social Security Administration.  That evidence arguably suggests that the appellant is unemployable, however, the Veteran specifically reported receiving such benefits because of his neck injury, for which service connection has not been established.  Therefore, consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not warranted at this time.  Additionally, there is no evidence that right leg fracture residuals, by themselves, render the Veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).   

In exceptional cases where the scheduler evaluation is found inadequate, an extrascheduler evaluation may be warranted.  Consideration of whether referral for extrascheduler evaluation is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and referral is not required.  Id.  If the scheduler evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id. 

Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1) , in addition to allowing referral for extrascheduler evaluation based on an individual disability, also allows for referral for extrascheduler consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 

The Board finds that referral for extrascheduler consideration is not warranted, whether based on right leg fracture residuals alone or on the combined effects of the Veteran's service-connected disabilities (in February 2012, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) and a 100 percent rating was assigned effective January 4, 2011).  The rating criteria reasonably describe the Veteran's disability due to right leg fracture residuals.  Diagnostic Code 5255 allows the Board to consider any knee or hip disability associated with impairment of the femur to arrive at a determination as to whether any disability is slight, moderate, or marked.  

As discussed above, the evidence shows no functional impairment resulting from the Veteran's right leg fracture, other than possibly right knee pain for which a 10 percent rating was previously assigned.  The rating criteria therefore reasonably describe the Veteran's level of disability and symptomatology and referral for extrascheduler consideration is not warranted.  Additionally, the Veteran has not contended and there is no evidence that his right leg fracture residuals and PTSD interact in any way resulting in a combined effect that is exceptional and not captured by the scheduler evaluations.   

The Veteran has claimed entitlement to service connection for hip, lumbar spine, and cervical spine disorders, to include as secondary to right leg fracture residuals.  Should service connection be granted for any of those disorders, the resulting symptoms will be compensated appropriately and separately.  The Board expresses no opinion as to the merits of the service connection claims, which are addressed in the Remand.  Rather, the Board finds that the symptoms the Veteran asserts warrant a higher evaluation for right leg fracture residuals are not manifestations resulting from the currently service-connected disease or injury.  Therefore they may not be used to establish a higher evaluation.  See 38 C.F.R. § 4.14.  

In sum, as the preponderance of the evidence is against assigning a higher rating for right leg fracture residuals prior to July 13, 2013.  The benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right leg fracture residuals prior to July 13, 2013, is denied. 


REMAND

Regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder, to include secondary to right leg fracture residuals, remand is necessary to provide the Veteran with notice as required by the Veterans Claims Assistance Act.  See 38 U.S.C.A. § 5103(a) (West 2014).  Although the RO sent the Veteran a notice letter in September 2009, that letter did not explain what "new and material evidence" means.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Veteran is specifically invited to submit additional medical evidence linking his right hip disorder to either service or right leg fracture residuals.

With respect to the service connection issues, the AOJ should send an additional notice letter consistent with the Veterans Claims Assistance Act that addresses both direct and secondary service connection.  Additionally, the Veteran has identified VA treatment records that have not yet been obtained.  Appropriate attempts must be made to obtain all relevant VA treatment records.  

Regarding the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to right leg fracture residuals, evidence of record, including an August 2011 VA treatment note, reflects that the Veteran is in receipt of disability benefits from the Social Security Administration due to a neck injury.  As any such records are potentially relevant to the Veteran's claim of entitlement to service connection for a cervical spine disorder, they must be obtained.  Golz, 590 F.3d at 1321.  If any additional records, considered with evidence already of record, indicate that the claimed disorders may be associated with the Veteran's active duty service or service-connected disability, an examination should be provided. 

Finally, regarding the issue of entitlement to an evaluation in excess of 10 percent for right leg fracture residuals since July 13, 2013, given that the Veteran was last examined for this condition in November 2009 and treatment records are only available through July 12, 2013, a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate notice letter under the Veterans Claims Assistance Act of 2000 explaining what the term "new and material evidence" means, as well as a description of what the evidence must show for service connection and for secondary service connection.  

2.  Obtain all records related to any claim by the Veteran for Social Security disability benefits and associate them with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Obtain any outstanding, relevant treatment records, with the assistance of the Veteran as necessary.  In addition to any other records identified by the claimant, the AOJ must make appropriate attempts to obtain the following:  any records of treatment at the Los Angeles VA Medical Center from December 1993 through May 1999 and from November 1999 through November 2000; any records of treatment at the Loma Linda VA Medical Center from March 2003 through March 2004 and from June 2006 through September 2006; and any records of treatment at VA North Texas Health Care System locations since July 2013.

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of any current residuals of the Veteran's right leg fracture.  The examiner must be provided access to the claims file and any relevant Virtual VA or Veterans Benefits Management System (VBMS) records.  The examiner must specify in the examination report that the claims file and any Virtual VA and VBMS files have been reviewed.  In addition to describing the current severity of the Veteran's right leg fracture residuals, the examiner must address the history of the disorder since July 13, 2013, noting any changes of severity and the approximate date of any such changes.  

5.  The AOJ should then review all of the evidence of record, including but not limited to any newly obtained evidence.  If the evidence indicates that the claimed disabilities may be associated with an event, injury, or disease in service or with a service-connected disability, appropriate examination(s) should be scheduled.  The determination as to whether an examination is warranted should be documented in the claims file, either as part of a supplemental statement of the case or elsewhere. 

6.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any Virtual VA and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


